STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


Zachary Knotts,
Petitioner Below, Petitioner                                                         FILED
                                                                                  June 3, 2020
vs.)   No. 19-0304 (Marion County 19-C-1)                                      EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA

State of West Virginia,
Respondent Below, Respondent



                               MEMORANDUM DECISION
        Petitioner Zachary Knotts, self-represented, appeals the March 1, 2019, order of the Circuit
Court of Marion County denying his petition for a writ of error coram nobis. Respondent State of
West Virginia (“the State”), by counsel Holly M. Flanigan, filed a summary response in support
of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On September 30, 2010, petitioner was arrested and charged with the offense of threats of
terrorist acts in violation of West Virginia Code § 61-6-24(b). Following the February 7, 2011,
indictment of petitioner, the State filed a motion for a competency evaluation. The Circuit Court
of Marion County held a hearing on the issue of petitioner’s competency on March 11, 2011. By
order entered March 23, 2011, the circuit court determined that petitioner was not competent to
stand trial and committed him to William R. Sharpe, Jr. Hospital (“the hospital”) pursuant to West
Virginia Code § 27-6A-3(h) until either the circuit court’s jurisdiction over him ended or until such
time as he was found competent to stand trial, whichever occurred sooner. 1

       1
           West Virginia Code § 27-6A-3(h) provides:

                 If at any point in the proceedings the defendant is found not competent to
       stand trial and is found not substantially likely to attain competency, and if the
       defendant has been indicted or charged with a misdemeanor or felony in which the
(continued . . .)
                                                  1
        On March 4, 2013, petitioner filed a motion, pursuant to West Virginia Code § 27-6A-6,
to establish a defense (other than by reason of mental illness) to the charge against him so that he
could obtain a dismissal of the indictment and end the circuit court’s jurisdiction over him. The
circuit court held a bench trial, as required by West Virginia Code § 27-6A-6, on June 26, 2013.
By order entered July 2, 2013, the circuit court found sufficient evidence to sustain a conviction
of a terrorist threat, pursuant to West Virginia Code § 61-6-24(b), had petitioner been competent
to stand trial. This Court affirmed the circuit court’s determination in State v. Knotts, 233 W. Va.
665, 760 S.E.2d 479 (2014). Accordingly, the circuit court’s jurisdiction over petitioner pursuant
to West Virginia Code § 27-6A-3(h) continued for a period of three years, the maximum sentence
set forth in West Virginia Code § 61-6-24(b). On February 11, 2014, the circuit court’s jurisdiction
over petitioner ended, and he was released from the hospital.
        On January 2, 2019, petitioner filed a petition for a writ of error coram nobis, alleging a
multitude of constitutional violations in the Knotts criminal proceeding and an inability to continue
his chosen career as a result of that proceeding. The State filed a response on January 11, 2019,
asserting that the petition failed to state a claim on which relief may be granted. By order entered
on March 1, 2019, the circuit court denied the petition, finding:

               After reviewing [petitioner’s] petition and the underlying felony case, the
       [c]ourt finds that [petitioner] has failed to state a claim that would entitled him to
       relief on a writ of error coram nobis. One of the predicate requirements of a writ is
       that the petitioner is seeking relief from a “conviction.” [Petitioner] was not
       convicted in [Knotts], but was found not competent to stand trial and never regained

       misdemeanor or felony does involve an act of violence against a person, then the
       court shall determine on the record the offense or offenses of which the person
       otherwise would have been convicted, and the maximum sentence he or she could
       have received. A defendant shall remain under the court’s jurisdiction until the
       expiration of the maximum sentence unless the defendant attains competency to
       stand trial and the criminal charges reach resolution or the court dismisses the
       indictment or charge. The court shall order the defendant be committed to a mental
       health facility designated by the department that is the least restrictive environment
       to manage the defendant and that will allow for the protection of the public. Notice
       of the maximum sentence period with an end date shall be provided to the mental
       health facility. The court shall order a qualified forensic evaluator to conduct a
       dangerousness evaluation to include dangerousness risk factors to be completed
       within thirty days of admission to the mental health facility and a report rendered
       to the court within ten business days of the completion of the evaluation. The
       medical director of the mental health facility shall provide the court a written
       clinical summary report of the defendant’s condition at least annually during the
       time of the court's jurisdiction. The court’s jurisdiction shall continue an additional
       ten days beyond any expiration to allow civil commitment proceedings to be
       instituted by the prosecutor pursuant to article five of this chapter. The defendant
       shall then be immediately released from the facility unless civilly committed.

                                                 2
       competency during the time that the [c]ourt maintained jurisdiction pursuant to
       West Virginia Code § 27-6A-3(h).

        Petitioner now appeals the circuit court’s March 1, 2019, order denying his petition for a
writ of error coram nobis. This Court reviews circuit court orders denying coram nobis relief under
the following standard:

               “We review the final order and the ultimate disposition under an abuse of
       discretion standard, and we review the circuit court’s underlying factual findings
       under a clearly erroneous standard. Questions of law are subject to a de novo
       review.”

       State v. Allen, 208 W. Va. 144, 150, 539 S.E.2d 87, 93 (1999) (quoting Syl. pt. 2,
       Walker v. West Virginia Ethics Comm’n, 201 W. Va. 108, 492 S.E.2d 167 (1997)).

State v. Hutton (“Hutton I”), 235 W. Va. 724, 727, 776 S.E.2d 621, 624 (2015). In Syllabus Point
2 of State v. Hutton (“Hutton II”), 239 W. Va. 853, 806 S.E.2d 777 (2017), we held:

                “A claim of legal error may be brought in a petition for a writ of error coram
       nobis only in extraordinary circumstances and if the petitioner shows that (1) a more
       usual remedy is not available; (2) valid reasons exist for not attacking the conviction
       earlier; (3) there exists a substantial adverse consequence from the conviction; and
       (4) the error presents a denial of a fundamental constitutional right.” Syllabus point
       5, [Hutton I].

(Emphasis added.). “It has been recognized that ‘[f]ailure to establish any of the above elements
will defeat a petition for coram nobis relief.’” Hutton II, 239 W. Va. at 858, 806 S.E.2d at 782
(quoting Borelli v. U.S., No. 17-2814 (JLL), 2017 WL 4074027, at *2 (D.N.J. Sept. 14, 2017)).

        On appeal, petitioner argues that the circuit court should be reversed and this case
remanded for an evidentiary hearing on the constitutional violations he alleges. The State counters
that one of the predicate requirements for seeking a writ of error coram nobis is a prior conviction
and, in petitioner’s criminal case, there was no conviction. Based on our review of the record, we
agree with the State and find that the circuit court did not abuse its discretion in denying the
petition.

        For the foregoing reasons, we affirm the circuit court’s March 1, 2019, order denying
petitioner’s petition for a writ of error coram nobis.

                                                                                           Affirmed.

ISSUED: June 3, 2020

CONCURRED IN BY:

                                                 3
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              4